 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ACOSTA,                                       Case No. 1:19-cv-00363-LJO-SAB

12                  Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
13          v.
                                                        (ECF Nos. 10, 11.)
14   PAPE’ MATERIAL HANDLING, INC., et
     al.,                                               DEADLINE AUGUST 28, 2019
15
                    Defendants.
16

17          Jose Acosta (“Plaintiff”) filed this action against Pape’ Material Handling, Inc. and

18 Connell Motor Truck Co., Inc. alleging violation of the Americans with Disabilities Act of 1990,

19 42 U.S.C. §§ 12101 et seq. (ECF No. 1.) Defendant Pape’ Material Handling, Inc. filed an
20 answer to the complaint on May 15, 2019. (ECF No. 6.) On May 23, 2019, a stipulation for an

21 extension of time for Defendant Connell Motor Truck Co, Inc. to respond to the complaint was

22 filed. (ECF No. 8.) Pursuant to the stipulation, Defendant Connell Motor Truck Co, Inc.’s

23 responsive pleading was to be filed on July 3, 2019. (ECF No. 8.) On July 11, 2019, because the

24 deadline for Defendant Connell Motor Truck Co, Inc. to file a responsive pleading had passed

25 and neither a responsive pleading, a further stipulation, nor a request for entry of default had

26 been filed, the Court ordered Plaintiff to either file a request for entry of default or a notice
27 informing the Court of the status of Defendant Connell Motor Truck Co, Inc. in this action.

28 (ECF No. 10.) On July 11, 2019, Plaintiff filed a notice informing the Court that the parties have


                                                    1
 1 reached a contingent settlement in this action and request until August 28, 2019 to file

 2 dispositional documents. (ECF No. 11.)

 3          Accordingly, it is HEREBY ORDERED that:

 4          1.      All pending matters and dates are VACATED; and

 5          2.      The parties shall file dispositional documents on or before August 28, 2019.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
